DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21, 23, 25, 26, 28, 29, 36, 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4, 17, 18 of U.S. Patent No. 11236887. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 2, 4, 17, 18 of patent 11236887 anticipates claims 21, 23, 25, 26, 28, 29, 36, 40 of the Instant Application. Claims 21, 23, 25, 26, 28, 29, 36, 40 are compared to Claims 1, 2, 4, 17, 18 of Patent 11236887 in the table below.

Instant Application 17560650
US Patent 11236887
21. (new) 








An optical structure for a light source comprising: 
an inner surface positionable adjacent to the light source that focuses emitted light beams in a first direction; 
and an opposite outer surface that distributes light beams emitted from the light source in a second direction, wherein the second direction is substantially orthogonal to the first direction, 


wherein the outer surface is symmetrical relative to the first direction and defines a centerline plane, and wherein on each side of the centerline plane of the outer surface includes: at least one first surface that refracts light beams in a direction away from the centerline plane; and a second surface connected to a third surface, wherein the second surface reflects light beams in a direction away from the centerline plane and the third surface reflects light beams in an opposite direction towards and across the centerline plane.  

1. A light system comprising:
a substrate;
one or more light emitting diodes (LEDs) coupled to the substrate; and
an optical distribution plate positioned proximate the substrate, the optical distribution plate comprising one or more optical structures each corresponding to the one or more LEDs, wherein the one or more optical structures comprise:
a first surface that focuses LED light from the corresponding LED in a first orientation; and


an opposite second surface that distributes LED light from the LED in a second orientation, wherein the second orientation is substantially orthogonal to the first orientation, wherein a centerline plane extending along the first orientation is defined on the second surface, 

wherein the second surface comprises a set of double total internal reflection (TIR) elements and at least one set of refractive elements (the refractive elements correspond to the Instant Application first surface), wherein the set of double TIR elements (the double TIR element has two surfaces that are connected, so it reads on the second and third surface of the Instant Application claim) and the at least one set of refractive elements are positioned symmetrically about the centerline plane, and wherein each respective double TIR element reflects LED light both away from and across the centerline plane.
2. The light system of claim 1, wherein the at least one set of refractive element refracts LED light substantially away from the centerline plane.


17. A light system comprising:
a substrate;
one or more light emitting diodes (LEDs) coupled to the substrate; and
an optical distribution plate positioned proximate the substrate, the optical distribution plate comprising one or more optical structures each corresponding to the one or more LEDs, wherein the one or more optical structures comprise:
a first surface that focuses LED light from the corresponding LED in a first orientation; and
an opposite second surface that distributes LED light from the LED in a second orientation, wherein the second orientation is substantially orthogonal to the first orientation,
wherein the second surface comprises a plurality of total internal reflection (TIR) elements and a plurality of refractive elements,
wherein a centerline plane extending along the first orientation is defined on the second surface, and wherein a set of single TIR elements are positioned symmetrically adjacent the centerline plane and each single TIR element reflects LED light substantially away from the centerline plane,
wherein a set of refractive elements are positioned symmetrically about the centerline plane and outside of the set of single TIR elements, and wherein each refractive element of the set of refractive elements refracts LED light substantially away from the centerline plane, and
wherein a set of double TIR elements are positioned symmetrically about the centerline plane and outside of the set of refractive elements, and wherein each double TIR element reflects LED light substantially away from and across the centerline plane.


18. A light system comprising:
a substrate;
one or more light emitting diodes (LEDs) coupled to the substrate; and
an optical distribution plate positioned proximate the substrate, the optical distribution plate comprising one or more optical structures each corresponding to the one or more LEDs, wherein the one or more optical structures comprise:
a first surface that focuses LED light from the corresponding LED in a first orientation; and
an opposite second surface that distributes LED light from the LED in a second orientation, wherein the second orientation is substantially orthogonal to the first orientation,
wherein the second surface comprises a plurality of total internal reflection (TIR) elements and a plurality of refractive elements,
wherein a centerline plane extending along the first orientation is defined on the second surface, and wherein a set of single TIR elements are positioned symmetrically adjacent the centerline plane and each single TIR element reflects LED light substantially away from the centerline plane,
wherein a set of refractive elements are positioned symmetrically about the centerline plane and outside of the set of single TIR elements, and wherein each refractive element of the set of refractive elements refracts LED light substantially away from the centerline plane,
wherein a set of double TIR elements are positioned symmetrically about the centerline plane and outside of the set of refractive elements, and wherein each double TIR element reflects LED light substantially away from and across the centerline plane, and
wherein the set of refractive elements is a first set of refractive elements and a second set of refractive elements are positioned symmetrically about the centerline plane and outside of the set of double TIR elements, and wherein each refractive element of the second set of refractive elements refracts LED light substantially away from the centerline plane.




23. (new) The optical structure of claim 21, wherein the second surface and the third surface are spaced apart from the centerline plane.  

17.  …wherein a set of double TIR elements are positioned symmetrically about the centerline plane and outside of the set of refractive elements, and wherein each double TIR element reflects LED light substantially away from and across the centerline plane.


25. (new) The optical structure of claim 21, wherein the second surface and the third surface form a double total internal reflection (TIR) element, each side of the centerline plane of the outer surface further includes a single TIR element.  

17 …   wherein a centerline plane extending along the first orientation is defined on the second surface, and wherein a set of single TIR elements are positioned symmetrically adjacent the centerline plane and each single TIR element reflects LED light substantially away from the centerline plane, wherein a set of refractive elements are positioned symmetrically about the centerline plane and outside of the set of single TIR elements, and wherein each refractive element of the set of refractive elements refracts LED light substantially away from the centerline plane, and
wherein a set of double TIR elements are positioned symmetrically about the centerline plane and outside of the set of refractive elements, and wherein each double TIR element reflects LED light substantially away from and across the centerline plane.


26. (new) The optical structure of claim 25, wherein the at least one first surface is disposed between the double TIR element and the single TIR element.  

17. … wherein a centerline plane extending along the first orientation is defined on the second surface, and wherein a set of single TIR elements are positioned symmetrically adjacent the centerline plane and each single TIR element reflects LED light substantially away from the centerline plane, wherein a set of refractive elements are positioned symmetrically about the centerline plane and outside of the set of single TIR elements, and wherein each refractive element of the set of refractive elements refracts LED light substantially away from the centerline plane, and
wherein a set of double TIR elements are positioned symmetrically about the centerline plane and outside of the set of refractive elements, and wherein each double TIR element reflects LED light substantially away from and across the centerline plane.
 


28. (new) The optical structure of claim 21, wherein the at least one first surface includes two surfaces, the second surface and the third surface disposed between the two surfaces of the at least one first surface.
18. wherein a set of double TIR elements are positioned symmetrically about the centerline plane and outside of the set of refractive elements (the refractive elements correspond to the first surface), and wherein each double TIR element reflects LED light substantially away from and across the centerline plane, and
wherein the set of refractive elements is a first set of refractive elements and a second set of refractive elements are positioned symmetrically about the centerline plane and outside of the set of double TIR elements, and wherein each refractive element of the second set of refractive elements refracts LED light substantially away from the centerline plane.
29. (new) The optical structure of claim 21, wherein the inner surface includes a Fresnel element.  

4. The light system of claim 3, wherein the first surface comprises a Fresnel element.




36. (new) An optical distribution plate for a light system comprising a plurality of optical structures of claim 21.  

1. … the optical distribution plate comprising one or more optical structures each corresponding to the one or more LEDs






40. (new) A light system comprising: one or more light emitting diodes (LEDs) configured to emit LED light; and an optical distribution plate covering the one or more LEDs, the optical distribution plate including one or more optical structures each corresponding to the one or more LEDs, wherein the one or more optical structures comprise: an inner surface facing the corresponding LED that focuses LED light emitted from the LED in a first direction; and an opposite outer surface that distributes LED light emitted from the corresponding LED in a second direction, wherein the second direction is substantially orthogonal to the first direction, wherein the outer surface is symmetrical relative to the first direction and defines a centerline plane, and wherein on each side of the centerline plane of the outer surface includes: 5 at least one first surface that refracts LED light in a direction away from the centerline plane; and a second surface connected to a third surface, wherein the second surface reflects LED light in a direction away from the centerline plane and the third surface reflects LED light in an opposite direction towards and across the centerline plane.
1. A light system comprising:
a substrate;
one or more light emitting diodes (LEDs) coupled to the substrate; and
an optical distribution plate positioned proximate the substrate, the optical distribution plate comprising one or more optical structures each corresponding to the one or more LEDs, wherein the one or more optical structures comprise:
a first surface that focuses LED light from the corresponding LED in a first orientation; and


an opposite second surface that distributes LED light from the LED in a second orientation, wherein the second orientation is substantially orthogonal to the first orientation, wherein a centerline plane extending along the first orientation is defined on the second surface, 

wherein the second surface comprises a set of double total internal reflection (TIR) elements and at least one set of refractive elements, wherein the set of double TIR elements (the double TIR element has two surfaces that are connected, so it reads on the second and third surface of the Instant Application claim) and the at least one set of refractive elements are positioned symmetrically about the centerline plane, and wherein each respective double TIR element reflects LED light both away from and across the centerline plane.
2. The light system of claim 1, wherein the at least one set of refractive element refracts LED light substantially away from the centerline plane.


17. A light system comprising:
a substrate;
one or more light emitting diodes (LEDs) coupled to the substrate; and
an optical distribution plate positioned proximate the substrate, the optical distribution plate comprising one or more optical structures each corresponding to the one or more LEDs, wherein the one or more optical structures comprise:
a first surface that focuses LED light from the corresponding LED in a first orientation; and
an opposite second surface that distributes LED light from the LED in a second orientation, wherein the second orientation is substantially orthogonal to the first orientation,
wherein the second surface comprises a plurality of total internal reflection (TIR) elements and a plurality of refractive elements,
wherein a centerline plane extending along the first orientation is defined on the second surface, and wherein a set of single TIR elements are positioned symmetrically adjacent the centerline plane and each single TIR element reflects LED light substantially away from the centerline plane,
wherein a set of refractive elements are positioned symmetrically about the centerline plane and outside of the set of single TIR elements, and wherein each refractive element of the set of refractive elements refracts LED light substantially away from the centerline plane, and
wherein a set of double TIR elements are positioned symmetrically about the centerline plane and outside of the set of refractive elements, and wherein each double TIR element reflects LED light substantially away from and across the centerline plane.


18. A light system comprising:
a substrate;
one or more light emitting diodes (LEDs) coupled to the substrate; and
an optical distribution plate positioned proximate the substrate, the optical distribution plate comprising one or more optical structures each corresponding to the one or more LEDs, wherein the one or more optical structures comprise:
a first surface that focuses LED light from the corresponding LED in a first orientation; and
an opposite second surface that distributes LED light from the LED in a second orientation, wherein the second orientation is substantially orthogonal to the first orientation,
wherein the second surface comprises a plurality of total internal reflection (TIR) elements and a plurality of refractive elements,
wherein a centerline plane extending along the first orientation is defined on the second surface, and wherein a set of single TIR elements are positioned symmetrically adjacent the centerline plane and each single TIR element reflects LED light substantially away from the centerline plane,
wherein a set of refractive elements are positioned symmetrically about the centerline plane and outside of the set of single TIR elements, and wherein each refractive element of the set of refractive elements refracts LED light substantially away from the centerline plane,
wherein a set of double TIR elements are positioned symmetrically about the centerline plane and outside of the set of refractive elements, and wherein each double TIR element reflects LED light substantially away from and across the centerline plane, and
wherein the set of refractive elements is a first set of refractive elements and a second set of refractive elements are positioned symmetrically about the centerline plane and outside of the set of double TIR elements, and wherein each refractive element of the second set of refractive elements refracts LED light substantially away from the centerline plane.








Claim 22, 33-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 17, and 18 of U.S. Patent No. 11236887 in view of Tarsa et al., US 2018/0294389 A1. 
Claim 22 of the Instant Application recites the limitation “the second surface and the third surface are linear surfaces.”
Tarsa discloses TIR surfaces that can be linear or curved (¶ [0175]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the double TIR surfaces of claims 2, 17 and 18 of Patent 11236887 be linear, such as taught by Tarsa. One of ordinary skill in the art would have been motivated to have the TIR surfaces be linear in order to select an appropriate shape of the TIR surfaces and to meet the specific lighting needs of a given application by outputting a desired light output..
  Claim 33 of the Instant Application recites the limitation “the centerline plane of the outer surface is a first centerline plane, the inner surface defining a second centerline plane extending along the second direction, wherein the inner surface includes a fourth surface that reflects light beams in a direction towards and across the second centerline plane.”
 Tarsa discloses an inner surface with a surface that reflects light beams in a direction towards and across the inner surface centerline plane (40A, Fig. 12).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the inner surface of claims 2, 17 and 18 of Patent 11236887 comprise a surface that reflects light beams in a direction towards and across the inner surface centerline plane , such as taught by Tarsa. One of ordinary skill in the art would have been motivated to have the TIR surfaces be linear in order to select an appropriate shape of the inner surface and to meet the specific lighting needs of a given application by outputting a desired light output such as an asymmetric distribution of light (Tarsa, ¶ [0175]).
 Claim 34 of the Instant Application recites the limitation “the inner surface further includes at least one fifth surface that refracts light beams in a direction away from the fourth surface .  “
Tarsa discloses an inner surface with a surface that reflects light beams in a direction towards and across the inner surface centerline plane (40A, Fig. 12) and another surface that refracts light beams in a direction away from the fourth surface (20A, Fig. 7 and 12) . 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the inner surface of claims 2, 17 and 18 of Patent 11236887 comprise a surface that reflects light beams in a direction towards and across the inner surface centerline plane and a surface that refracts light away from the reflecting surface, such as taught by Tarsa. One of ordinary skill in the art would have been motivated to have the TIR surfaces be linear in order to select an appropriate shape of the inner surface and to meet the specific lighting needs of a given application by outputting a desired light output such as an asymmetric distribution of light (Tarsa, ¶ [0175]).

 Claim 35 of the Instant Application recites the limitation “the fourth surface is offset from the second centerline plane.”  
Tarsa discloses an inner surface with a surface that reflects light beams in a direction towards and across the inner surface centerline plane (40A, Fig. 12) and is offset from the second center line plane (seen in Fig. 5 and 12).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the inner surface of claims 1, 17 and 18 of Patent 11236887 comprise a surface that reflects light beams in a direction towards and across the inner surface centerline plane , such as taught by Tarsa. One of ordinary skill in the art would have been motivated to have the TIR surfaces be linear in order to select an appropriate shape of the inner surface and to meet the specific lighting needs of a given application by outputting a desired light output such as an asymmetric distribution of light (Tarsa, ¶ [0175]).

Claim 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 17 and 18 of U.S. Patent No. 11236887 in view of Chinniah et al., US 2015/0117021 A1.
Claim 24 of the Instant Application recites the limitation “the second surface is disposed at a different oblique angle than the third surface.  “
Chinniah discloses a double TIR structure (140, Fig. 6) with the surfaces having different oblique angles (seen in Fig. 6).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the surfaces of the double TIR surfaces of claims 2, 17 and 18 of Patent 11236887  have different oblique angles, such as taught by Chinniah. One of ordinary skill in the art would have been motivated to have the TIR surfaces be linear in order to select an appropriate shape of the TIR surfaces and to meet the specific lighting needs of a given application by outputting a desired light output.
Claim 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 17 and 18 of U.S. Patent No. 11236887 in view of Yu, US 2019/0204529 A1.
Claim 27 of the Instant Application recites the limitation “the at least one first surface is a curved surface (14, Fig. 7).  “
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the refractive first surfaces of claims 2, 17 and 18 of Patent 11236887  have a curved surface, such as taught by Yu. One of ordinary skill in the art would have been motivated to have the refractive first surface be curved in order to select an appropriate shape of refractive surface and to meet the specific lighting needs of a given application by outputting a desired light output.
Claim 30-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 11236887 in view of Minano et al., US 2004/0105171 A1.
Claim 30 of the Instant Application recites the limitation “the Fresnel element includes one or more segments extending substantially along the first direction.  .  “
	Minano discloses an optical structure with a Fresnel lens on the inner surface (seen in Fig. 1 and 5), and the segments extend substantially along a direction (seen in Fig. 1).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the Fresnel surface of Claim 4 of Patent 11236887 extending substantially along the first direction, such as taught by Minano. One of ordinary skill in the art would have been motivated to have the Fresnel surfaces extending substantially along the first direction in order to select an appropriate shape of the Fresnel surfaces and to meet the specific lighting needs of a given application by outputting a desired light output.
Claim 31 of the Instant Application recites the limitation “ the inner surface is symmetrical relative to the second direction.”
Minano discloses an optical structure with an inner surface that is symmetrical relative to the second direction (seen in Fig. 1-2).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the inner surface of Claim 2 of Patent 11236887 be symmetrical relative to the second direction, such as taught by Minano. One of ordinary skill in the art would have been motivated to have the inner surface be symmetrical relative to the second direction and to meet the specific lighting needs of a given application by outputting a desired light output that is symmetrical.
Claim 32 of the Instant Application recites the limitation “the inner surface is asymmetric relative to the second direction.”  
Minano discloses an optical structure with an inner surface that is asymmetrical relative to the second direction (seen in Fig. 5-6).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the inner surface of Claim 2 of Patent 11236887 be asymmetrical relative to the second direction, such as taught by Minano. One of ordinary skill in the art would have been motivated to have the inner surface be saymmetrical relative to the second direction and to meet the specific lighting needs of a given application by outputting a desired light output that is asymmetrical.


Claim 37-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 17 and 18 of U.S. Patent No. 11236887 in view of Lae et al., US 8246200 B2.

Claim 37 of the Instant Application recites the limitation “the plurality of optical structures include at least one first optical structure and at least one second optical structure, the at least one second optical structure rotated relative to the at least one first optical structure.”
Lai discloses a plurality of optical structures with at least two optical structures (1141 and 1142, Fig. 1 and 3) rotated 180 degrees from each other (seen in Fig. 1 and 3). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the optical structures of Claims 2, 17 and 18 of Patent 11236887, be rotated by 180 with respect to each other, such as taught by Lai. One of ordinary skill in the art would have been motivated to have the optical structures be rotated for modulating the first distribution of light by superposition (Lai, abstract) .
Claim 38 of the Instant Application recites the limitation the limitations of claim 37 and “the at least one second optical structure is rotated 180 relative to the at least one first optical structure.  
Lai discloses a plurality of optical structures with at least two optical structures (1141 and 1142, Fig. 1 and 3) rotated 180 degrees from each other (seen in Fig. 1 and 3). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the optical structures of Claims 2, 17 and 18 of Patent 11236887, be rotated by 180 with respect to each other, such as taught by Lai. One of ordinary skill in the art would have been motivated to have the optical structures be rotated for modulating the first distribution of light by superposition (Lai, abstract) .


Claim 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 17 and 18 of U.S. Patent No. 11236887 in view of Wang et al., US 2014/0003059 A1.
Claim 39 of the Instant Application recites the limitation “the optical structure is formed from polycarbonate. “ 
Wang discloses a lens that can be made of polycarbonate, also PMMA, EP, PLA, and the like (¶ [0044]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to form the optical structure of Claims 2, 17 and 18 of the Instant Application, from polycarbonate, such as taught by Wang. One of ordinary skill in the art would have been motivated to use polycarbonate as the material in order to select an appropriate material to form the optical structure, with suitable properties such as transparency, light weight and refractive index.

Prior Art Status
Claim 21 recites, inter alia, a light system and an optical structure comprising “an inner surface positionable adjacent to the light source that focuses emitted light beams in a first direction; and an opposite outer surface that distributes light beams emitted from the light source in a second direction, wherein the second direction is substantially orthogonal to the first direction, wherein the outer surface is symmetrical relative to the first direction and defines a centerline plane, and wherein on each side of the centerline plane of the outer surface includes: at least one first surface that refracts light beams in a direction away from the centerline plane; and a second surface connected to a third surface, wherein the second surface reflects light beams in a direction away from the centerline plane and the third surface reflects light beams in an opposite direction towards and across the centerline plane.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Tarsa  (US 20180292071, hereafter Tarsa ‘071) discloses “an optical distribution plate (67 and 68, Fig. 27cd; Fig. 1) 
wherein the one or more optical structures comprise: a first surface (surface of  collimation optic111)  that focuses LED light from the corresponding LED in a first orientation (seen in Fig. 11, plane in and out of the page; ¶ [0054] collimating optic); and an opposite second surface  (surface of  light redirection elements 112,) that distributes LED light from the LED in a second orientation (seen in Fig. 11, within the plane of the page), wherein the second orientation is substantially orthogonal to the first orientation (in and out of page plane is orthogonal to the page plane).
And the second surface comprises at least one total internal reflection (TIR) element and at least one refractive element (¶ [0047] “an array comprises any combination of redirection elements comprising facets redirecting light by total internal reflection, specular or diffuse reflection and/or refraction”) that are symmetrically distributed (¶ [0068] “symmetric in nature”; seen in Fig. 10)”  
However, Tarsa ‘071 does not disclose the outer surface is symmetrical relative to the first direction and defines a centerline plane, and wherein on each side of the centerline plane of the outer surface includes: at least one first surface that refracts light beams in a direction away from the centerline plane; and a second surface connected to a third surface, wherein the second surface reflects light beams in a direction away from the centerline plane and the third surface reflects light beams in an opposite direction towards and across the centerline plane.
Claims 22-39 would be allowable due to their dependence on claim 21.
Claim 40 would be allowable for similar reasons as claim 21.
Claims 21-40 stand rejected on the ground of nonstatutory double patenting, as seen above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pelletier, US 2016/0133771 A1 discloses a lens with Fresnel and TIR sections.
Streppell, US 2016/0033689 A1 discloses an optical element with two surfaces performing light redirections in orthogonal directions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875